Citation Nr: 1104071	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from May 2004 to July 
2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Bilateral hearing loss, tinnitus

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, which he attributes to active military service in 
Iraq.

In a March 2005 post-deployment questionnaire, the Veteran 
reported that he was exposed to loud noises often and his DD214 
shows that his MOS was infantryman.  The Veteran's statements 
concerning loud noise exposure are considered competent, credible 
and probative.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

In an April 2009 VA audiology consultation, the Veteran 
complained of bilateral hearing loss and ringing in his ears.  He 
stated that his hearing loss began after he returned from Iraq in 
2005.  He reported that he had bilateral tinnitus that began 
before he was discharged from the Army in 2007.  His military 
noise exposure was positive for Bradleys, IED blats, and gunfire.  
A VA audiology consult dated in April 2009 determined that the 
Veteran had normal hearing, however, the audiometric findings 
were not placed in the claims file.  In August 2009, a diagnosis 
of hearing loss was made following an audiology consult.  As the 
Veteran continues to assert that he has hearing loss that is a 
result of exposure to excessive noise in service, a VA 
examination should be provided.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that a veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Having 
conceded that the Veteran was exposed to excessive/acoustic noise 
exposure in service, the Veteran should be accorded a VA 
examination for an opinion as to whether any current bilateral 
hearing loss condition and tinnitus was incurred in service.

Right shoulder, sinus condition

The Veteran also seeks service connection for a right shoulder 
condition and a sinus condition.  

The Veteran's personnel records show that he was deployed to 
Southwest Asia during active duty.  He served in Iraq from 
October 2004 to March 2005. 

STRs include a December 2004 complaint of shoulder pain.  The 
Veteran was diagnosed with bursitis of the shoulder.  In a March 
2005 post-deployment questionnaire, the Veteran reported that he 
was sometimes exposed to pesticide-treated uniforms, smoke from 
burning trash or feces, vehicle or truck exhaust fumes, and 
industrial pollen.  He also reported that he was exposed to loud 
noises, excessive vibration, and sand/dust often.  

The rating decision dated in August 2008 denied service 
connection for a right shoulder injury and a sinus condition.  
The basis for the denial was that there was no clinical diagnosis 
of a chronic right shoulder condition or a diagnosis of a sinus 
condition.  There was no consideration of the Veteran's service 
in Southwest Asia or the possible application of 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (West 2008) in regard to 
undiagnosed illnesses.  In light of the Veteran's qualifying 
service in Southwest Asia and the existence of undiagnosed 
complaints of shoulder pain and symptoms involving the 
respiratory system, he must be afforded an appropriate 
examination to assess his claims.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from November 20, 
2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO/AMC should obtain and 
associate with the claims file any 
records pertaining to the Veteran from 
Nashville VA Medical Center dating from 
November 20, 2009, to the present.  In 
addition, the April 13, 2009, Audiology 
Consult notes indicate that audiometric 
testing was completed, therefore, the 
RO should print out and associate with 
the claims folder the "AUDIOGRAM 
DISPLAY" which can be reached via the 
tools menu of CPRS. 

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his bilateral hearing loss 
and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file, must be 
made available to the examiner for 
review in connection with the 
examination.
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed bilateral hearing loss and/or 
tinnitus is more likely than not (a 
probability of 50 percent or greater); 
at least as likely as not (50 percent 
probability or greater); or less likely 
than not (less than a 50 percent 
probability) related to active service, 
to include but not limited to excessive 
noise exposure therein.  A complete 
rationale for all opinions should be 
provided and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  

3.  Schedule the Veteran for a VA 
examination to ascertain the nature of a 
claimed right shoulder disability.  The 
examiner should also follow the 
established protocol for undiagnosed 
illness examinations.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  

The examiner is specifically requested 
to state whether the Veteran has a 
chronic right shoulder disorder, for 
example, a joint disorder (see April 27, 
2008, x-ray indicating a separation of 
the AC joint and a June 2008 assessment 
of shoulder strain).  If so, the 
examiner must opine as to whether it is 
more likely than not (a probability of 
50 percent or greater); at least as 
likely as not (50 percent probability or 
greater); or less likely than not (less 
than a 50 percent probability) that said 
disorder is related to active military 
service.  Even if the examiner does not 
currently find a right shoulder 
disorder, an opinion should be provided 
as to whether it is at least as likely 
as not that the right shoulder AC 
separation and strain which were 
diagnosed during the pendency of his 
claim for benefits originated in 
service, are related to the right 
shoulder symptoms he had in service, or 
otherwise are related to service.  

If there are current symptoms and/or 
manifestations for which a diagnosis 
cannot be provided, state whether there 
are signs and symptoms that represent an 
undiagnosed chronic illness due to 
muscle pain, joint pain, etc.  

A complete rationale for each opinion 
must be provided.

4.  Schedule the Veteran for a VA nose, 
sinus, larynx and pharynx examination.  
The examiner should also follow the 
established protocol for 
undiagnosed illness examinations.  
The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner is 
specifically requested to state whether 
the Veteran has a chronic sinus or 
other upper respiratory condition.  If 
so, the examiner must opine as to 
whether it is less likely than not 
(less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that said 
disorder is related to active military 
service.  

If a diagnosis cannot be provided, 
state whether there are signs and 
symptoms that represent an undiagnosed 
chronic illness relating to the upper 
respiratory system.  

A complete rationale for each opinion 
must be provided.

5.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1), which includes 
consideration of § 3.317, and be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


